Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-24-2008

Conklin v. Warrington
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4835




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Conklin v. Warrington" (2008). 2008 Decisions. Paper 43.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/43


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                    No. 07-4835
                    ___________

                STEPHEN CONKLIN,
                               Appellant


                           v.

     WARRINGTON TOWNSHIP, A Pennsylvania
        Municipal Corporation Located in York
   County Pennsylvania; WARRINGTON TOWNSHIP
            ZONING BOARD; JOHN DOE




      ____________________________________

    On Appeal from the United States District Court
         for the Middle District of Pennsylvania
                 (D.C. No. 05-cv-01707)
    District Judge: Honorable Christopher C. Conner
              _________________________


     Submitted Pursuant to Third Circuit LAR 34.1(a)
                  on December 8, 2008
Before: MCKEE, SMITH AND ROTH, CIRCUIT JUDGES

          (Opinion filed: December 24, 2008)

                    ___________

                     OPINION
                    ___________
McKee, J.

       Stephen Conklin appeals the district court’s grant of summary judgment in favor of

all defendants on the action he brought pursuant to 42 U.S.C. § 1983. Conklin’s attorney

also appeals the district court’s imposition of Rule 11 sanctions. For the reasons that

follow, we will affirm.

       Inasmuch as we are writing primarily for the parties who are familiar with this

case, we need not set forth the factual or procedural background of this appeal except

insofar as may be helpful to our brief discussion.

       We have reviewed the thorough and thoughtful Memorandum of the district court

dated November 30, 2007, in which the court explains its reasoning for granting summary

judgment and dismissing the complaint. We have also reviewed the equally thoughtful

and thorough Memorandum dated August 4, 2006, in which the district court explains its

consideration of counsel’s motion for recusal, the application of 28 U.S.C. § 455, and its

reasons for imposing sanctions on counsel pursuant to Rule 11(b). We will affirm both

orders substantially for the reasons set forth in those Memorandum Opinions.

       This record clearly supports the court’s conclusion that sanctions were appropriate

because lesser sanctions “were clearly insufficient to curb Attorney Bailey’s actions.”

App. 76. We pause only to note that, far from evidencing the bias that counsel attempted

to establish, this record reflects that Hon. Christopher C. Conner acted with fairness and

admirable patience and in presiding over this suit.



                                              2